Case 1:20-cv-02735-GBD-KHP Document 37 Fired.02/23/21 Page 1 of 9
a on SE apo

+4
rks
ae

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ewe ew ew ew ew eee eee er ew Ee ee er eee xX
STEVE SANDS,
Plaintiff,
: MEMORANDUM DECISION
~against- AND ORDER
WHAT'S TRENDING, INC., 20 Civ. 2735 (GBD) (KHP)
Defendant. :
j= ee we ee ew ee ee ew eee ee ew ee ee ee xX

GEORGE B. DANIELS, United States District Judge:

Plaintiff Steve Sands brings this action against Defendant What’s Trending, Inc., asserting
a claim of copyright infringement in violation of Section 501 of the Copyright Act, 17 U.S.C. §
101 et seq.! (Am. Compl., ECF No. 19.) At issue is a photograph Plaintiff took of actor Joaquin
Phoenix while on set for the movie “Joker” (the “Photograph”). Ud. 99 11, 12, 21.) Plaintiff
alleges that Defendant infringed upon his rights by publishing an article that “prominently featured
the Photograph” without a license, permission, or consent from Plaintiff to do so. Ud. J§ 1, 19,
20.) Defendant moves to dismiss Plaintiff's claim pursuant to Federal Rule of Civil Procedure
12(b)(6), arguing that there was no infringement of Plaintiffs copyright because the reproduction
of the Photograph constitutes fair use. (Notice of Mot. to Dismiss Am. Compl., ECF No. 20.)

Before this Court is Magistrate Judge Katharine H. Parker’s December 14, 2020 Report
and Recommendation (the “Report’”), recommending that Defendant’s motion to dismiss be
denied. (Report, ECF No. 33, at 1.) No objections have been filed. Having reviewed the Report

for clear error and finding none, this Court ADOPTS the Report in full.

 

' Plaintiff filed an initial complaint on April 1, 2020. (Compl., ECF No. 1.) Defendant subsequently moved to dismiss
Plaintiff's complaint. (Notice of Mot. to Dismiss, ECF No. 16.) Plaintiff, however, filed an amended complaint in
response to Defendant’s motion. (Am. Compl., ECF No. 19.) Accordingly, Defendant’s first motion to dismiss is
denied as moot.

 

 

 
Case 1:20-cv-02735-GBD-KHP Document 37 Filed 02/23/21 Page 2 of 9

I. LEGAL STANDARDS
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
Judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when,
“upon review of the entire record, [the court is] ‘left with the definite and firm conviction that a
mistake has been committed,’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation
omitted), and “not merely if it ‘would have decided the case differently,’” Hernandez v. City of
New York, No. 11 Civ. 6644 (KPF) (DF), 2015 WL 321830, at *2 (S.D.N.Y. Jan. 23, 2015)

(quoting Easley v. Cromartie, 532 U.S. 234, 242 (2001)).

B. Motion to Dismiss for Failure to State a Claim.

“A Rule 12(b)(6) motion challenges the legal sufficiency of the claims asserted in a
complaint.” 7rs. of Upstate N.Y. Eng’rs Pension Fund v. Ivy Asset Mgmt., 131 F. Supp. 3d 103,
119 (S.D.N.Y. 2015), aff'd, 843 F.3d 561 (2d Cir. 2016). In deciding a Rule 12(b)(6) motion, a
court “accept[s] all factual allegations in the complaint as true, and draw[s] all reasonable
inferences in the plaintiff's favor.” Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009) (quoting
Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008)). A court is “not,
however, ‘bound to accept conclusory allegations or legal conclusions masquerading as factual
conclusions.’” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (quoting Rolon v.
Henneman, 517 F.3d 140, 149 (2d Cir. 2008)). In order to survive such a motion, a complaint
must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

 

 

 
Case 1:20-cv-02735-GBD-KHP Document 37 Filed 02/23/21 Page 3 of 9

factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
II. DEFENDANT'S MOTION TO DISMISS IS DENIED

The Copyright Act “grant[s] authors a limited monopoly over (and thus the opportunity to
profit from) the dissemination of their original works of authorship.” Authors Guild, Inc. v.
HathiTrust, 755 F.3d 87, 95 (2d Cir. 2014). The doctrine of fair use establishes an “important
limit[]” to this right by authorizing “the public to draw upon copyrighted materials without the
permission of the copyright holder in certain circumstances.” Jd. Determining whether a
reproduction constitutes fair use is “an open-ended and context-sensitive inquiry.” BWP Media
USA, Inc. v. Gossip Cop Media, LLC, 87 F. Supp. 3d 499, 504 (S.D.N.Y. 2015) (citing Cariou v.
Prince, 714 F.3d 694, 705 (2d Cir. 2013)). However, courts must consider four nonexclusive
factors in reaching such a determination:

(1) the purpose and character of the use, including whether such use is of a commercial

nature or is for nonprofit educational purposes;

(2) the nature of the copyrighted work;

(3) the amount and substantiality of the portion used in relation to the copyrighted work as

a whole; and

(4) the effect of the use upon the potential market for or value of the copyrighted work.

17 U.S.C. § 107; see also Cariou, 714 F.3d at 705.

Fair use is an affirmative defense, which may be appropriately considered on a motion to
dismiss “where the facts necessary to establish the defense are evident on the face of the
complaint.” BWP Media USA, Inc., 87 F. Supp. 3d at 505 (quoting Kelly—Brown v. Winfrey, 717
F.3d 295, 308 (2d Cir. 2013)). In the case of fair use, such circumstances arise when “the only
two pieces of evidence needed to decide the question of fair use are the original version and the

allegedly infringing work.” /d. (citation omitted); see also Adjmi v. DLT Entm’t Ltd., 97 F.Supp.3d

512, 527 (S.D.N.Y.2015) (“Courts in this Circuit have resolved motions to dismiss on fair use

 

 
Case 1:20-cv-02735-GBD-KHP Document 37 Filed 02/23/21 Page 4 of 9

grounds in this way: comparing the original work to an alleged parody, in light of applicable law.”).
Here, after a thorough review of both works in the context of all four factors, Magistrate Judge
Parker appropriately found that dismissal was not warranted. (See Report at 4-16.)
A. Purpose and Character of the Use.
With respect to the first factor, Magistrate Judge Parker correctly noted that the
determination should be based on “whether the use at issue ‘supersedes the objects of the original

399

creation, or instead adds something new, with a further purpose or different character.’” (Report
at 5 (quoting Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 579 (1994)).) Courts often divide
this factor into three sub-factors; specifically, whether the use is (1) transformative, (2) for
commercial purposes, or (3) made in bad faith. See, e.g., Ferdman v. CBS Interactive Inc., 342 F.
Supp. 3d 515, 531 (S.D.N.Y. 2018); NXIVM Corp. v. Ross Inst., 364 F.3d 471, 477-79 (2d Cir.
2004). The first of these sub-factors—transformative use—is weighed most heavily. See
Campbell, 510 U.S. at 579.

1. Transformative Use.

Whether a use is transformative depends on whether it “adds value to the original.” Cariou,
714 F.3d at 706 (quoting Castle Rock Entm’t, Inc. v. Carol Pub. Grp., Inc., 150 F.3d 132, 142 (2d
Cir. 1998)). That is, the “new work generally must alter the original with ‘new expression,
meaning, or message.’” /d. (quoting Campbell, 510 U.S. at 579). “[C]opying from an original for
the purpose of criticism or commentary on the original or provision of information about it, tends
most clearly to” qualify as transformative. Authors Guild v. Google, Inc., 804 F.3d 202, 215-16

(2d Cir. 2015). Ifthe copyrighted work, however, is “merely used as an illustrative aid that depicts

the subjects described in an article,” the use is not transformative. Yang v. Mic Network, Inc., 405

 

 
Case 1:20-cv-02735-GBD-KHP Document 37 Filed 02/23/21 Page 5of9

F. Supp. 3d 537, 543 (S.D.N.Y. 2019) (quoting Barcroft Media, Ltd. v. Coed Media Grp., LLC,
297 F. Supp. 3d 339, 352 (S.D.N.Y. 2017)) (internal quotation marks and brackets omitted).
Magistrate Judge Parker correctly found that Defendant’s article did not offer a critique of
the Photograph, nor “portray Phoenix or the film in a different light” than Plaintiff's original
purpose. (Report at 7.) Magistrate Judge Parker reasonably inferred that the Photograph was
intended to provide “potential viewers with a ‘sneak peak’ into Phoenix’s character and/or the plot
of the film.” Cd.) Defendant’s article “used the Photograph to do just that.” (/d.; see also id. at 8
(“Indeed, the article itself states that ‘the first photos released of the actor hint at just what this
movie will be,’ and that ‘[t]he most notable thing about the photos . . . is that Joaquin Phoenix has

999

forgone the Joker make up in the shots these are from.’”).) Based on these findings, Magistrate
Judge Parker appropriately concluded that Defendant’s reproduction of the Photograph “was not
transformative of the original work.” (/d. at 8.)

2. Commercial Use.

Magistrate Judge Parker also correctly determined that Plaintiff plausibly alleges that
Defendant, a “for-profit entity,” used the Photograph for commercial purposes, namely, “to
provide topical content in order to attract readers.” (Report at 9.)

3. Bad Faith Use.

Finally, Magistrate Judge Parker rightly concluded that Plaintiff does not plausibly allege
bad faith by Defendant. (/d.) Plaintiff does allege that Defendant reproduced the photograph
“without permission or consent,” but Magistrate Judge Parker correctly found that “this alone is

insufficient to constitute bad faith in this context as a matter of law.” (/d. (citing Blanch v. Koons,

467 F.3d 244, 256 (2d Cir. 2006)).)

 

 

 
Case 1:20-cv-02735-GBD-KHP Document 37 Filed 02/23/21 Page 6 of 9

Two of the three sub-factors, including the heavily weighted “transformative use” sub-
factor, do not support Defendant’s fair use argument. Magistrate Judge Parker, therefore,
appropriately found that the purpose and character of Defendant’s use of the Photograph weighs
against dismissal of Plaintiff's claims. (/d.)

B. Nature of the Copyrighted Work.

Next, Magistrate Judge Parker correctly found that the second fair use factor “is neutral or
weighs slightly against a finding of fair use.” (Report at 11.) Magistrate Judge Parker identified
and analyzed two sub-factors of the nature of the copyrighted work: (1) whether the work was
“expressive or creative,” and therefore less likely to be subject to fair use, and (2) whether the
work was published. (Report at 9-10 (citing Blanch, 467 F.3d at 256).)

As to the first sub-factor, Plaintiff alleges that the Photograph was a creative work, citing
“his selection of perspective, camera angle, lighting, timing, lens, and filters.” (/d. at 10; Am.
Compl. § 13.) Magistrate Judge Parker credited Plaintiff's allegations and further found that “it
could be reasonably inferred that the Photograph depicts Phoenix in his ‘element’ as an actor as
opposed to capturing him on the street as he naturally appears.” (Report at 10.)

Regarding the second sub-factor, the record purportedly reflects that the Photograph was
published at some point in September 2018. (See Am. Compl. Ex. B. at 5-6.) Plaintiff alleges
that Defendant infringed on his copyright on September 17, 2018. (Am. Compl. § 19.)
Consequently, Magistrate Judge Parker was unable to conclude whether the Photograph was
published at the time of Defendant’s alleged use. (Report at 11.)

C. Amount and Substantiality of the Portion Used.
Magistrate Parker rightly determined that the third factor—the amount and substantiality

of the portion used—‘cuts against a finding of fair use.” (Report at 13.) Generally, “the more of

 

 

 
Case 1:20-cv-02735-GBD-KHP Document 37 Filed 02/23/21 Page 7 of 9

a copyrighted work that is taken, the less likely the use is to be fair.” Swatch Grp. Mgmt. Servs.
Ltd. v. Bloomberg L.P., 756 F.3d 73, 89 (2d Cir. 2014) (quoting Infinity Broad. Corp. v.
Kirkwood, 150 F.3d 104, 109 (2d Cir. 1998)).

Defendant reproduced the Photograph in its entirety. (Report at 12.) To be sure, Plaintiff's
copyright registration covers 672 photographs, only one of which was used in an allegedly
infringing manner by the Defendant. (See Am. Compl. Exs. B, C.) Magistrate Judge Parker,
however, found that “Defendant has provided no authority—and this Court is aware of none—to
support Defendant’s position that photographs copyrighted collectively as a group . . . constitute a
single work for purposes of the fair use analysis.” (Report at 12.) As Magistrate Judge Parker
correctly noted, “[p]hotographs that are copyrighted as a group are not necessarily related to one
another and, in any event, can be licensed to third parties on an individual basis.” (/d. at 12.)

D. Effect of the Use on the Value of the Copyrighted Work.

The fourth factor of the fair use inquiry—the effect of the use upon the potential market
for or value of the copyrighted work— is “undoubtedly the single most important element” of the
inquiry. Capitol Records, LLC v. ReDigi Inc., 910 F.3d 649, 662 (2d Cir. 2018) (quoting Harper
& Row Publishers, Inc. v. Nation Enterprises, 471 U.S. 539, 566 (1985)). The primary
consideration of this element is “whether the copy brings to the marketplace a competing substitute
for the original...so as to deprive the rights holder of significant revenues because of the
likelihood that potential purchasers may opt to acquire the copy in preference to the original.” Fox
News Network, LLC v. Tveyes, Inc., 883 F.3d 169, 179 (2d Cir. 2018) (quoting Authors Guild v.
Google, 804 F.3d at 223). A thorough analysis of this factor addresses both the “market harm
caused by the particular actions of the alleged infringer” and the “market harm that would result

from ‘unrestricted and widespread conduct of the [same] sort.’” /d. (quoting Campbell, 510 U.S.

 

 
Case 1:20-cv-02735-GBD-KHP Document 37 Filed 02/23/21 Page 8 of 9

at 590) (alterations in original). The court may presume market harm “when a commercial use
amounts to mere duplication of the entirety of an original.” McGucken v. Newsweek LLC, 464 F.
Supp. 3d 594, 609 (S.D.N.Y. 2020) (quoting Campbell, 510 U.S. at 591). The inquiry is, therefore,
“necessarily intertwined with Factor One; the more the objective of secondary use differs from
that of the original, the less likely it will supplant the commercial market for the original.” Yang,
405 F. Supp. 3d at 548 (quoting Harper & Row, 471 U.S. at 566). Because Magistrate Judge
Parker appropriately found Defendant’s use “‘non-transformative and for commercial purposes,”
the presumption of market harm applies. (Report at 14.)

Moreover, Plaintiff is “in the business of licensing . . . photographs to online media
platforms,” such as Defendant, and plausibly alleges that “there was market demand for the
Photograph given the widespread publicity surrounding the ‘Joker’ movie.” (d.) Accordingly,
Magistrate Judge Parker appropriately concluded that Defendant deprived Plaintiff of revenue by
publishing the Photograph without paying a license fee. (/d.) Further, if this Court were to deem
Defendant’s use to be fair, it would allow other companies to do the same, effectively destroying
Plaintiff's business and the freelance photography market, as a whole. (/d.) Magistrate Judge
Parker, thus, rightly concluded that this element of the fair use inquiry “weighs against a finding
of fair use.” (/d. at 15.)

WW. CONCLUSION

Magistrate Judge Parker correctly found that “tat least three out of the four fair use factors

weigh” against Defendant’s claim of fair use and that Plaintiff's complaint “should not be

dismissed on this basis.” (Report at 16.)

 

 

 
Case 1:20-cv-02735-GBD-KHP Document 37 Filed 02/23/21 Page 9 of 9

Magistrate Judge Parker’s Report is ADOPTED. Defendant’s motions to dismiss
Plaintiff's complaint for failure to state a claim (ECF Nos. 16, 20) are DENIED. The Clerk of

Court is directed to close the motions accordingly.

Dated: New York, New York
February 23, 2021

so re
MWe, B Don ;

Cfo B. DANIELS
nited States District Judge

 

 
